Citation Nr: 1218386	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-21 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema. 

2. Entitlement to service connection for a right hip disorder, claimed as secondary to a service-connected right ankle disability. 

3. Entitlement to service connection for a right knee disorder, claimed as secondary to a service-connected right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2004 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In October 2010, the Board remanded these claims for further development.  They now return for appellate review. 

After these claims were last adjudicated by the Appeals Management Center (AMC) in a December 2011 supplemental statement of the case (SSOC) and the appeals recertified to the Board, the Veteran submitted additional evidence in the form of private treatment records.  In December 2011 and April 2012 statements, he waived his right to initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  

As noted in the Board's October 2010 remand, an April 2009 statement raises claims of entitlement to an increased rating for a right ankle disability and entitlement to service connection for a left ankle disorder.  These claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The Board also notes that in a November 2010 statement, the Veteran stated he was filing a service connection claim for "Agent Orange" and submitted with this statement an article regarding VA's recent addition of ischemic heart disease, Parkinson's disease, and B-cell leukemia to the disabilities presumed to be caused by exposure to herbicides such as Agent Orange, as set forth in 38 C.F.R. § 3.309(e)(2011).  The RO should take appropriate action on this matter, to include asking the Veteran to clarify which disability or disabilities he is claiming. 

The claims of entitlement to service connection for disabilities of the right knee and right hip are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's respiratory disorder, diagnosed as COPD, was caused by his long-standing history of smoking tobacco and has not otherwise been shown by competent evidence to be caused or aggravated by active military service. 


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a February 2004 letter informed the Veteran of the elements that must be met to establish service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of his and VA's respective responsibilities for obtaining specified types of evidence.  Further, a July 2007 letter provided all notice required under the VCAA, including how VA determines the degree of disability and effective date.  This letter was followed by subsequent adjudication of this claim in supplemental statements of the case (SSOC's) dated in November 2007, May 2009, and December 2011.  Thus, the delay in timing was nonprejudicial as the Veteran had ample time to submit additional information and evidence for consideration by the RO after receiving the July 2007 letter.  See Mayfield, 499 F.3d at 1323.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's October 2010 remand directives, the AOJ provided the Veteran with an appropriate respiratory examination most recently in December 2010.  The Board finds that the VA examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file (as indicated in a January 2011 addendum to the examination report), interviewed and examined the Veteran, and provided a complete rationale for the opinion which is grounded in the Veteran's relevant medical history and the clinical findings made on examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 115. 

II. Analysis

The Veteran claims entitlement to service connection for a respiratory disorder, which has variously been diagnosed as COPD and emphysema.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In the present case, the Board finds that the service treatment records do not establish a chronic respiratory disorder during active service.  In this regard, the Veteran's February 1964 pre-induction examination report reflects that the Veteran's lungs and chest were found to be normal on clinical evaluation and that a chest x-ray was negative.  The Veteran did report a history of asthma as a child in the accompanying report of medical history.  He further reported that he would get short of breath when he ran.  However, his asthma did not require any medical attention.  During service, the only mention of respiratory problems is in a July 1967 service treatment record reflecting that the Veteran had a two-day history of symptoms of an upper respiratory infection (URI).  His symptoms had been present for two days.  On examination, the lungs were clear.  The service treatment records are otherwise negative for respiratory problems.  The June 1969 separation examination report shows that the Veteran's lungs and chest were normal on clinical evaluation and that a chest x-ray was negative.  In the accompanying report of medical history, the Veteran checked the "yes" box next to shortness of breath, indicating that he either had in the past or currently had shortness of breath.  A physician's summary in this report states that there were "no significant findings."  

Given the Veteran's reported history at the February 1964 pre-induction examination of a history of asthma and shortness of breath while running, as well as the fact that the service treatment records only show a one-time complaint of respiratory problems, with no respiratory problems being found on examination at separation, the Veteran was most likely referring to his pre-service history of breathing problems or to the July 1967 upper respiratory infection when he indicated such a history in the June 1969 report of medical history.  In other words, because no respiratory problems were found on examination at separation, and because there was only a one-time complaint of respiratory problems during service in July 1967, the Board does not find it likely that the Veteran was experiencing respiratory problems at the time of separation.  Rather, the service treatment records show that the Veteran's respiratory problems during active service were acute and transitory in nature.  Indeed, underscoring the Board's finding that the Veteran did not have respiratory problems at separation is the fact that an August 1969 VA examination report, dated about one month after the Veteran's separation, shows that his respiratory system was found to be normal on examination.  Finally, the Board notes that the Veteran has never stated that he experienced chronic or recurrent respiratory problems during active service or was diagnosed with a chronic respiratory disorder at that time.  Accordingly, the Board finds that a chronic respiratory disorder did not manifest during active service. 

While the Board finds that a chronic respiratory disorder did not manifest in active service, as discussed above, service connection may still be established if the evidence of record, including evidence of a continuity of symptomatology, shows that the Veteran's current respiratory disorder is related to his respiratory problems during active service or otherwise related to active service.  See 38 C.F.R. § 3.303(b)(d).  

The Board finds that the preponderance of the evidence is against a relationship between the Veteran's current respiratory disorder and his period of service, as it did not manifest for many years after service and has been attributed to his history of smoking.  In this regard, after the Veteran's separation from service in July 1969, VA examinations dated in August 1969 and September 1974 make no mention of a respiratory disorder.  Indeed, the August 1969 VA examination report shows that the Veteran's respiratory system was found to be normal on examination.  According to the Veteran's reported history at an August 2010 VA general examination, his respiratory disorder had its onset in 1985 when he began experiencing shortness of breath.  There is no evidence of record suggesting an earlier onset date.  In fact, at the December 2010 VA respiratory examination, the Veteran stated that his respiratory disorder first manifested in the 1990's when he began experiencing shortness of breath.  The fact that the Veteran's respiratory disorder, whether diagnosed as COPD or emphysema, did not manifest until over fifteen years after separation weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  

Moreover, in the December 2010 VA respiratory examination report, the examiner concluded, after reviewing the claims file and examining the Veteran, that the Veteran's respiratory disorder was less likely as not related to his upper respiratory infection, complaint of shortness of breath, or any other incident during active service.  The examiner explained that the Veteran's history of smoking was rather the most likely etiology of his COPD.  In this regard, the Board notes that a December 1983 VA treatment record reflects that the Veteran reported smoking since the age of seventeen, and was "encouraged" to smoke during active service by being given cigarette rations.  The Veteran stopped smoking in 1980, according to his statement in a January 2004 VA treatment record. 

Assuming that the Veteran's COPD is related in part to cigarette smoking during active service, the Board notes that Congress barred service connection on the basis that a disease or injury is attributable to the use of tobacco products during service, excepting only Buerger's disease.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2011).  This provision applies to claims filed after June 9, 1998.  Id.  The veteran filed the instant claim in December 2003.  Thus, service connection for a respiratory disorder on this basis is barred as a matter of law.  See id.

The Board recognizes that the December 2010 VA examination report only addresses the etiology of the Veteran's COPD and does not discuss emphysema or asthma, although private treatment records dated in August 2005 and January 2010 reflect diagnoses of COPD as well as emphysema and asthma.  However, the majority of the Veteran's VA and private treatment record reflect diagnoses of COPD.  The diagnosis of COPD in the December 2010 VA examination report was based on chest x-rays, a pulmonary function test, and a review of the claims file.  Thus, the preponderance of the evidence indicates that the Veteran's respiratory disorder is most appropriately diagnosed as COPD.  Moreover, even if the Veteran has separate, discrete respiratory disorders diagnosed as COPD, asthma, and emphysema, there is no indication that any of them are related to service.  As discussed above, the service treatment records show that the Veteran had a respiratory infection only on one occasion during active service, and that he did not have respiratory problems at separation.  His indication of having a history of respiratory problems in the June 1969 report of medical history most likely referred either to his July 1967 upper respiratory infection or his pre-service history of asthma and shortness of breath while running.  The Veteran has never stated that he otherwise experienced respiratory problems during service.  Moreover, the July 1969 separation examination report and August 1969 post-service VA examination report reflect that the Veteran's respiratory system was found to be normal.  Further, the Veteran has never stated that he had a continuity of respiratory symptoms ever since active service.  Thus, as the Veteran's current respiratory problems did not manifest during service or until over fifteen years after his discharge, the Board finds that there is no indication of a relationship between any respiratory disorder, to include emphysema, asthma, and COPD, and his period of service. 

The Board acknowledges the Veteran's contention that his current respiratory disorder is related to service.  In addressing the statements and contentions of a claimant or other lay witness, the Board must make an initial determination as to their competency.  Competency is defined as a legal concept determining whether testimony may be heard and considered by the trier of fact.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this regard, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) (2011).  Competent lay evidence means any evidence not requiring such specialized training, education, or experience.  See id.  Lay testimony is competent with regard to matters within the observation and personal knowledge of the person providing such testimony, such as the claimant's symptoms and medical history.  See id; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, lay testimony is not competent to prove that which would require specialized knowledge or training.  See Layno, 6 Vet. App. at 470; 38 C.F.R. § 3.159(a)(2).  If the lay evidence is found to be competent, the Board must also determine its weight and credibility, which is a factual finding going to the probative value of the evidence to be made after the evidence is admitted.  Layno, 6 Vet. App. at 469; Rucker, 10 Vet. App. at 74.  

Here, although the Veteran is competent to report the history of his respiratory disorder, the Board finds that whether it is related to his in-service respiratory complaints is a determination that is too medically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Thus, such a determination must be made by a person with an appropriate medical background in order to be considered competent evidence.  See id.  Because the Veteran, as a lay person, has not been shown to have such medical training, education, or experience, the Board finds that his implied argument that his respiratory disorder is related to his in-service respiratory problems is not competent evidence.  See id. at 470-71; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  It is outweighed by the December 2010 VA examiner's findings to the contrary.  Unlike the Veteran, the VA examiner has the appropriate medical expertise to make such a determination. 

In sum, because the Veteran did not develop a chronic respiratory disorder during active service, and because his current respiratory disorder has not been shown by competent evidence to be related to his in-service respiratory symptoms, but rather has been attributed to his history of smoking, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a respiratory disorder must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease and emphysema, is denied. 


REMAND

The Veteran also claims entitlement to service connection for disabilities of the right hip and right knee.  Unfortunately, while the Board regrets the further delay, these claims must be remanded again for additional development before they are ready for appellate review. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).  Stegall v. West, 11 Vet. App. 268, 271 (1998); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Here, the Board finds that there has not been substantial compliance with its October 2010 remand directive.  Specifically, the Board had instructed the AOJ to provide the Veteran with a new VA examination to reconcile conflicting findings in the March 2004 and April 2009 VA examinations with respect to whether there is objective pathology in the right knee or right hip.  In this regard, a December 2003 VA x-ray study of the right hip showed mild degenerative changes.  A March 2004 VA x-ray study of the right knee showed small joint effusion.  Further, a May 2005 private x-ray study of the right knee showed mild osteoarthritic changes.  However, April 2009 x-ray studies performed in connection with the April 2009 VA examination report did not reveal any significant pathology.  Thus, as the Board noted, it is unclear whether the Veteran had current disabilities of the right knee or right hip.

In the November 2010 VA joints examination performed pursuant to the Board's remand directives, the examiner concluded that there was no disability of the right knee or right hip.  However, these findings were based, apparently exclusively, on the April 2009 VA x-ray studies.  New x-ray studies were not conducted, although the examiner noted pain and stiffness of the right knee and right hip, as well as crepitus of the right knee.  Because the examiner's findings are predicated on the findings in the April 2009 VA x-ray studies, without any mention of the December 2003 and March 2004 x-ray studies, the Board concludes that there has not been substantial compliance with its directive that a new VA examination be performed in order to reconcile the conflicting findings in the March 2004 and April 2009 VA examination reports.  See Stegall, 11 Vet. App. at 271.  Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because x-ray studies were required in order to assess the presence of arthritis, the examination is not adequate upon which to base a decision. 

Accordingly, on remand, a new VA examination of the Veteran's right knee and right hip should be performed which includes x-ray studies.  While recent VA and private treatment records reflect that the Veteran has a systemic disorder diagnosed as inclusion body myositis which affects his lower extremities and causes weakness and difficulty walking, this does not preclude the possibility (as indicated in previous x-ray studies) that he also has discrete pathology of the right hip and/or right knee.  If the x-ray studies do not reveal such pathology, these findings should be reconciled with the VA x-ray studies conducted in December 2003 and March 2004, and the May 2005 private x-ray study.  If the examiner finds that the Veteran does have arthritis or other objective pathology of the right hip and/or right knee, then the examiner must render an opinion as to the likelihood that it was caused or aggravated by an abnormal gait resulting from his service-connected right ankle disability (as opposed to his inclusion body myositis, which also affects his gait) or in the alternative is directly related to service. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for a VA examination to assess the nature and etiology of any disability of the right hip and right knee.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  In this regard, x-ray studies or other appropriate diagnostic imaging must be conducted. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to the following, supported by a thorough explanation:

a. Whether the Veteran has an orthopedic or neurological disability of the right knee and/or right hip, to include arthritis.  If the examiner concludes that no pathology is present, this finding must be reconciled with the findings in the March 2004 VA examination report, as well as the VA x-ray studies conducted in December 2003 and March 2004, and the May 2005 private x-ray study.
b. If the examiner concludes that the Veteran does have orthopedic or neurological pathology of the right knee or right hip, the examiner must render an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) caused or aggravated (i.e. permanently worsened) by an abnormal gait resulting from the Veteran's service-connected right ankle disability (as opposed to his inclusion body myositis, which also affects his gait) or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  The examiner must address the issue of aggravation as well as causation.
c. The examiner should also render an opinion as to whether it is at least as likely as not that any orthopedic or neurological disability of the right hip or right knee was directly incurred in or aggravated by active service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


